Citation Nr: 0720930	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-02 304	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an effective date prior to December 19, 
2000 for service connection for degenerative joint disease 
(DJD) of the right knee.  

2.  Entitlement to an effective date prior to December 19, 
2000 for service connection for DJD of the left knee.  

3.  Entitlement to an effective date prior to December 19, 
2000 for service connection for instability of the right 
knee.  

4.  Entitlement to an effective date prior to December 19, 
2000 for service connection for instability of the left knee.  







REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1965 
to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  A February 2003 rating decision 
granted service connection for DJD and instability of each 
knee, effective on December 19, 2000; and the veteran timely 
appealed the effective date of the grant of service 
connection.  



FINDINGS OF FACT

1.  The claim of service connection for a bilateral knee 
disability was denied by the Board in September 1999.  The 
next correspondence from or on behalf of the veteran was 
received by VA on December 19, 2000.  

2.  A medical opinion linking the veteran's current 
disabilities of the knees to service is dated in November 
2002.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 19, 
2000 for the grant of service connection for DJD of the right 
knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).  

2.  The criteria for an effective date prior to December 19, 
2000 for the grant of service connection for DJD of the left 
knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).  

3.  The criteria for an effective date prior to December 19, 
2000 for the grant of service connection for instability of 
the right knee have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  

4.  The criteria for an effective date prior to December 19, 
2000 for the grant of service connection for instability of 
the left knee have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The RO sent the veteran a letter in December 2004 in which he 
was informed of the requirements needed to establish 
entitlement to an earlier effective date.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.   No private evidence was subsequently added 
to the claims files.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in March 2006 
about disability ratings and effective dates if any of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that sending 
this case to the RO for examination is not pertinent to a 
claim for an earlier effective date.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis

The veteran contends that the effective date for his knee 
disability should be earlier than December 2000 because there 
was evidence of knee problems for many years prior to 
December 2000.  

The original claim of service connection for bilateral knee 
disability was received by VA in February 1994.  

This claim was denied by rating decision in March 1995 and by 
the Board in September 1999.  Accordingly, that decision was 
final as the veteran did not initiate an appeal.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  

The first correspondence after September 1999 to refer to a 
knee disability was a letter on behalf of the veteran that 
had a date stamp indicating that it was received by VA on 
December 19, 2000.  

The service medical records, including his August 1967 
separation examination, do not contain evidence of a chronic 
knee disability.  The initial post-service evidence of a knee 
disability is not until over 20 years after service 
discharge.  The nexus medical evidence that the veteran's 
knee disabilities are related to service is a November 2002 
medical opinion report from a VA physician.  

Based on this nexus statement, a February 2003 rating 
decision granted service connection for DJD and instability 
of each knee and assigned a compensable rating for each 
disability effective on December 19, 2000, the date of the 
reopened claim.  The veteran was notified of these decisions 
later in February 2003, and he timely appealed the effective 
dates of the grant of service connection for his knee 
disabilities.  

According to the applicable law and regulation, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The date of an award of service connection based on a 
claim reopened after final disallowance will be the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Even though the November 2002 medical nexus evidence linking 
the veteran's knee disabilities to service was later than the 
December 2000 date of claim, the RO used the date of the 
reopened claim as the effective date for granting service 
connection.  An earlier date would not be permitted, absent 
assertions of CUE in the final decision in 1999.  

Accordingly, the assigned effective date for each service-
connected knee disability is found to be based on the 
applicable VA law and regulations.  However, an effective 
date prior to the December 2000 date of the reopened claim 
cannot be assigned.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Based on this analysis, the claim for an effective date prior 
to December 19, 2000 must be denied by operation of law.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

The claim for an effective date prior to December 19, 2000 
for the grant of service connection for DJD of the right knee 
is denied.  

The claim for an effective date prior to December 19, 2000 
for the grant of service connection for DJD of the left knee 
is denied.  

The claim for an effective date prior to December 19, 2000 
for the grant of service connection for instability of the 
right knee is denied.  

The claim for an effective date prior to December 19, 2000 
for the grant of service connection for instability of the 
left knee is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


